ROBERT L. BROWN, Justice, concurring. I agree with the majority that this case should be affirmed. I write separately to express my concern that our Sex Offender Registration Act requires a person who has been convicted of permitting the physical, but not sexual, abuse of a minor to register as a sex offender. The Sex Offender Registration Act requires any person who has been “adjudicated guilty on or after August 1, 1997, of a sex offense” to register as a sex offender. Ark.Code Ann. § 12-12-905(a)(l) (Repl. 2009). The Act also mandates that the sentencing court “enter on the judgment and commitment or judgment and disposition form that the offender is required to register as a sex offender.” Ark.Code Ann. § 12 — 12—906(a)(l)(A)(i) (Repl.2009). Under Arkansas Code Annotated section 12-12-903(12)(A)(i)(s) (Repl.2009), “sex offense” includes, but is not limited to, permitting the abuse of a minor pursuant to Arkansas Code | agAnnotated section 5-27-221. A person commits the offense of permitting the abuse of a minor if, being a parent, guardian, or person legally charged with the care or custody of a minor, he or she recklessly fails to take action to prevent the abuse of a minor. Ark.Code Ann. § 5-27-221(a) (Supp.2005). Abuse, as used in section 5-27-221, “means only sexual intercourse, deviate sexual activity, sexual contact, or causing physical injury, serious physical injury, or death, which could be prosecuted as a delinquent or criminal act.” Ark.Code Ann. § 5-27-221(d)(l) (Repl.2006). Although the circuit court was required to order Sullivan to register as a sex offender based on her conviction of permitting the abuse of a minor, it concerns me that a person who has been convicted of permitting the physical abuse, not sexual abuse, under that statute, is required to register as a sex offender. Is that truly the intent of the General Assembly? The General Assembly should examine our Sex Offender Registration Act to determine whether that result is appropriate, and in line with what it intended.